Case 3:17-cv-00601-MHL Document 205 Filed 07/17/20 Page 1 of 6 PageID# 3161



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE                         )
       et al                                  )
                                              )
         Plaintiffs,                          )
                                              )
  v.                                          )                   Case 3:17-cv-601-MHL
                                              )
                                              )
  JASON GOODMAN                               )
       et al                                  )
                                              )
         Defendants.                          )
                                              )


                              TABLE OF CONTENTS
         On July 15, 2020, Plaintiffs submitted to the Court two (2) copies of all evidence

  requested and all evidence disclosed by Plaintiffs. The documents were bates-stamped.

  The following Table identifies the specific documents produced by specific subject

  matter, date, mode of transmission, and bates-number:

  Evidence Requested/Disclosed       Date         Mode of Transmission Bates Number

  Plaintiff’s First Request for      05/15/2019 Email                       PX 1-19
  Production of Documents

  Goodman Receipt                    05/15/2019 Email                       PX 20

  Goodman Response to Plaintiff’s    05/29/2019 CM/ECF                      PX 21-55
  First Request for Production of
  Documents and Motion to Stay
  Discovery

  Plaintiff’s Rule 26(a)(1)          06/14/2019 Email                       PX 56-68
  Disclosures



                                             1
Case 3:17-cv-00601-MHL Document 205 Filed 07/17/20 Page 2 of 6 PageID# 3162



  Evidence Requested/Disclosed       Date       Mode of Transmission Bates Number

  Goodman Receipt                    06/14/2019 Email               PX 69

  Goodman Initial Disclosure         06/17/2019 CM/ECF              PX 70-82
  Statement

  Plaintiffs’ request for Rule       06/17/2019 Email               PX 83-88
  26(a)(1) disclosures and
  documents and Request for
  telephonic Conference

  Communications with Goodman        07/30/2019 Text messages       PX 89
  regarding discovery

  Communication from Goodman         07/31/2019 Email               PX 90
  regarding discovery and other
  matters

  Plaintiff’s First Request for      08/01/2019 Email               PX 91-156
  Admissions and First
  Interrogatories

  Communications with Goodman        08/03/2019 Email               PX 157-180
  regarding discovery disputes

  Communications with Goodman        08/05/2019 Email               PX 181-182
  regarding discovery disputes

  Plaintiff EIN’s First              08/06/2019 Email               PX 183-190
  Interrogatories

  Goodman Receipt                    08/06/2019 Email               PX 191

  Summary of discovery               08/16/2019 Email               PX 192-198
  conference and other matters

  Communications with Goodman        08/19/2019 Email               PX 199
  regarding discovery disputes

  Goodman responses/objections       08/19/2019 Email               PX 200-247
  to Plaintiff’s first request for
  production of documents




                                            2
Case 3:17-cv-00601-MHL Document 205 Filed 07/17/20 Page 3 of 6 PageID# 3163



  Evidence Requested/Disclosed        Date       Mode of Transmission Bates Number

  Goodman’s first request for         08/23/2019 Email                 PX 248
  admissions to Plaintiffs

  Goodman’s response to               08/23/2019 Email                 PX 249-255
  Defendant Negron’s request for
  admissions

  Plaintiffs’ answers and responses   09/22/2019 Email                 PX 256-308
  To Negron’s discovery requests

  Goodman Receipt                     09/22/2019 Email                 PX 309

  Plaintiffs’ responses to            09/23/2019 Email                 PX 310-330
  Goodman’s request for
  admissions

  Goodman Receipt                     09/23/2019 Email                 PX 331

  Plaintiffs’ Expert Witness          11/19/2019 Email                 PX 332-337
  26(a)(2) Disclosure

  Goodman Receipt                     11/19/2019 Email                 PX 338

  Communication with Goodman          12/09/2019 Email                 PX 339
  regarding HighTail email and
  other matters1

  Defendant Negron’s First            12/09/2019 Email                 PX 340
  Interrogatories and First
  Request for Production of
  Documents

  Emails regarding production         01/09/2020 HighTail              PX 341-347
  of Plaintiffs’ Documents

  Communications regarding            01/13/2020 Email                 PX 348
  Inadvertent production of
  privileged documents


         1
                  Unfortunately, telephone calls and email communications with Mr.
  Goodman were consistently punctuated with insults and ugly personal attacks. A few
  examples are attached. There are many more. Although every attempt was made in good
  faith to resolve discovery disputes, none could be resolved.

                                             3
Case 3:17-cv-00601-MHL Document 205 Filed 07/17/20 Page 4 of 6 PageID# 3164



  Evidence Requested/Disclosed       Date          Mode of Transmission Bates Number

  Plaintiffs’ Motion in Limine and   01/17/2020 Email                        PX 349
  Memorandum in Support2

  Goodman Receipt                    01/17/2020 Email                        PX 350

  Goodman Amended                    01/21/2020 CM/ECF                       PX 351-361
  Disclosure Statement

  Communications regarding         01/23/2010 Email                          PX 362-364
  setting hearing, use of HighTail
  and production of Plaintiffs’
  documents on a flashdrive

  Communications regarding           01/24/2020 Email                        PX 365
  Production of Plaintiffs’
  documents on a flash drive

  Communications regarding           03/07/2020 Email                        PX 366-368
  Preparation of Final Pretrial
  Order

  Communications from                03/08/2020 Email                        PX 369-371
  Goodman regarding preparation
  of the Final Pretrial Order

  Communications from                03/11/2020 Email                        PX 372
  Goodman regarding filing of the
  Final Pretrial Order

  Joint (Proposed) Final Pretrial    03/12/2020 Email                        PX 373
  Order


         2
                  Communications with Mr. Goodman were extremely difficult.
  Agreements to narrow discovery and produce documents reached on the telephone were
  not kept. Mr. Goodman did not produce a privilege log. He did not file a motion
  pursuant to express instructions in the Court’s Initial Pretrial Order. The discussions
  seemed to go nowhere. Plaintiffs’ counsel concluded that any further discussion with Mr.
  Goodman was completely futile. Instead of filing a second motion to compel, and in
  light of Mr. Goodman’s failure (a) to produce his Rule 26(a)(1) documents, (b) to
  produce documents responsive to Plaintiffs’ discovery requests, (c) to answer to 2 sets of
  interrogatories, and (d) to answer and respond to Negron’s interrogatories and request for
  production of documents, Plaintiffs’ counsel decided to file a motion in limine to
  preclude Goodman from introducing evidence he failed to produce in discovery.

                                              4
Case 3:17-cv-00601-MHL Document 205 Filed 07/17/20 Page 5 of 6 PageID# 3165



  Evidence Requested/Disclosed      Date       Mode of Transmission Bates Number

  Plaintiffs’ Witness and Exhibit   03/30/2020 Email               PX 374, 376
  Lists and Trial Exhibits

  Goodman Receipt                   03/30/2020 Email               PX 375

  Proposed Stipulations of          03/31/2020 Email               PX 378
  Uncontroverted Facts

  Goodman Receipt                   03/31/2020 Email               PX 379

  Communications from Goodman       03/31/2020 Email               PX 380-385
  containing ongoing insults

  Plaintiffs’ Discovery             07/01/2020 Email               PX 386
  Designations

  Communications with               07/03/2020 Email               PX 387-392
  Goodman regarding stipulations
  and other matters

  Proposed Stipulations of          07/09/2020 Email               PX 393
  Uncontroverted Facts

  Goodman Receipt                   07/09/2020 Email               PX 394

  Transfer of Plaintiffs’           07/09/2020 WeTransfer          PX 395-396,
  Documents per agreement with                                      403
  Goodman

  Transfer of Plaintiffs’ Trial     07/09/2020 WeTransfer          PX 397-400
  Exhibits agreement with
  Goodman

  Transfer of Plaintiffs’           07/09/2020 WeTransfer          PX 401-402
  Discovery Designations per
  agreement with Goodman

  Goodman Receipt                   07/09/2020 Email               PX 404

  Communications with Goodman       07/11/2020 Email               PX 405-415
  regarding working together




                                           5
Case 3:17-cv-00601-MHL Document 205 Filed 07/17/20 Page 6 of 6 PageID# 3166



         Plaintiffs and Goodman are in active discussions to reach an agreement regarding

  all matters and concerns raised by the Court in its memorandum opinion.

         On July 16, 2020, Mr. Goodman produced an electronic copy of the documents he

  produced to the Court at the July 15, 2020 hearing. Mr. Goodman indicated in his email

  that these documents are his “Rule 26a documents”.




                                             6
